FILED
                           NOT FOR PUBLICATION
                                                                              MAR 23 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EDWARD L. CAMPBELL,                              No.   20-35114

              Plaintiff-Appellant,               D.C. No. 3:19-cv-05208-MLP

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                            Submitted March 19, 2021**
                             San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and LYNN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
      Plaintiff Edward Campbell appeals the district court’s order affirming the

Commissioner of Social Security’s decision denying Campbell’s application for

Social Security disability benefits. We review de novo and set aside a denial of

benefits only if it is unsupported by substantial evidence or the administrative law

judge (ALJ) committed legal error. Ford v. Saul, 950 F.3d 1141, 1153–54 (9th

Cir. 2020). We have jurisdiction pursuant to 28 U.S.C. 1291 and we affirm.

Because the parties are familiar with the facts, we recite only those necessary to

resolve the arguments on appeal.

      1.     Pursuant to the Social Security Act’s recently amended implementing

regulations, an ALJ “will not provide any analysis in [the] determination or

decision about a decision made by any other governmental agency . . . about

whether [a claimant is] disabled.” 20 C.F.R. § 404.1504. But an ALJ must

“consider all of the supporting evidence underlying the other governmental

agency . . . decision[.]” Id. Campbell did not specifically or distinctly argue in his

opening brief that § 404.1504 is invalid, and therefore we do not consider the

argument to that effect raised in his reply brief. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (quoting Greenwood v. Fed.

Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994)).




                                           2
      2.     Campbell argues the ALJ erred by failing to fully and fairly develop

the record because the ALJ failed to obtain Campbell’s VA disability ratings and

their associated disability evaluations. Assuming the ALJ erred by failing to obtain

and consider the “QTC Medical Exam that was contracted out to Tacoma[,]

Wa[shington] facility that was used to determine [Campbell’s VA] disability,” we

conclude any such error was harmless. Molina v. Astrue, 674 F.3d 1104, 1115 (9th

Cir. 2012) (“[W]e look at the record as a whole to determine whether the error

alters the outcome of the case.”). Campbell testified that he “never went to VA

very often” for treatment, but instead “went to TRICARE at Madigan.” The record

before the ALJ contained nearly one thousand pages of medical records from

Madigan Army Medical Center and other providers that span the period from 2005

to 2018. Given Campbell’s testimony and the medical evidence in the record, any

error in failing to obtain the record from one additional medical examination was

harmless, particularly because VA disability determinations are made on the basis

of the cumulative medical record. See 38 C.F.R. §§ 4.1 (“[A]ccurate and fully

descriptive medical examinations are required”), 4.2 (“It is the responsibility of the

[disability] rating specialist to interpret reports of examination in the light of the

whole recorded history”).




                                            3
      We also conclude the ALJ did not err by failing to specify the relevant time

period for questions concerning Campbell’s symptoms and daily activities. The

ALJ asked both specific and open-ended questions about Campbell’s abilities and

limitations between the alleged onset date and Campbell’s date last insured. The

ALJ asked Campbell to describe “what a day in the life was . . . [s]tarting from

[2009] on,” and, after some back-and-forth, clarified that “[t]his is immediately

after you retired, right . . . back in ‘09[?]” The ALJ also asked Campbell whether

he sought employment during that time period. Accordingly, the ALJ did not fail

to develop the record regarding Campbell’s capabilities during the relevant time

period.

      3.     Campbell argues the ALJ failed to properly evaluate the medical

evidence because the medical evidence supports his symptom testimony.

Moreover, Campbell argues that an ALJ who evaluated the evidence as Campbell

desires “could have reached a different disability determination.” This overlooks

that “the key question is not whether there is substantial evidence that could

support a finding of disability, but whether there is substantial evidence to support

the Commissioner’s actual finding that claimant is not disabled.” Jamerson v.

Chater, 112 F.3d 1064, 1067 (9th Cir. 1997). “Where the evidence is susceptible to

more than one rational interpretation, one of which supports the ALJ’s decision,


                                          4
the ALJ’s conclusions must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954

(9th Cir. 2002). Campbell has not shown the ALJ’s interpretation of the medical

evidence was not rational.

      4.     Next, Campbell argues the ALJ erred by discounting his subjective

symptom testimony. An ALJ must complete a two-step analysis to determine

whether a claimant’s symptom testimony is credible. Molina, 674 F.3d at 1112.

At step one, the ALJ determines whether the claimant presented “objective medical

evidence of an underlying impairment [that] could reasonably be expected to

produce the [claimant’s] pain or other symptoms alleged.” Id. (citation and

quotation marks omitted). At step two, if the ALJ finds no evidence of

malingering, the ALJ may reject the claimant’s symptom testimony by providing

“specific, clear and convincing reasons” for doing so. Id. (citation and quotation

marks omitted).

      Here, the ALJ determined at step one that Campbell’s medically

determinable impairments could reasonably be expected to cause his symptoms.

At step two, the ALJ discounted Campbell’s testimony regarding the severity of his

symptoms because his testimony was inconsistent with the objective medical

evidence, his symptoms were well-controlled by conservative treatment, and no




                                          5
treating, examining, or other medical source opined he was disabled during the

relevant time period.

      We conclude the ALJ provided sufficiently specific, clear and convincing

reasons for discounting Campbell’s testimony. See Thomas, 278 F.3d at 959 (“If

the ALJ’s credibility finding is supported by substantial evidence in the record, we

may not engage in second-guessing.”). Objective medical evidence showed that in

2010, Campbell’s pain was “mild” and did “not interfere with activity.” Medical

records from 2011 and 2012 showed similarly mild symptoms, with Campbell

feeling “Very Good,” experiencing “[n]o back pain,” shoulder pain rated one out of

ten, no shoulder numbness or tingling, and noting he could stand for four to six

hours. In 2012 and 2013, medical records showed that pain medications “work[ed]

quite well for [Campbell] without side effects,” and his right shoulder pain was

“[g]reatly resolved” following treatment of rest and medication. Though the lack

of a medical opinion supporting Campbell’s claimed disability might not suffice on

its own to discount his testimony, we have upheld credibility determinations based

in part upon an ALJ’s finding that the claimant’s testimony was “unsupported

by . . . any persuasive reports of his doctors.” Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).




                                          6
      5.     Campbell also argues the ALJ erred by discounting the testimony of

two lay witnesses. Lay witness testimony regarding a claimant’s symptoms is

“competent evidence that the ALJ must take into account.” Molina, 674 F.3d at

1114. Competent lay witness testimony “cannot be disregarded without

comment,” but an ALJ may discount the testimony by providing “reasons that are

germane to each witness.” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996)

(internal quotation marks and emphasis omitted). Here, the ALJ rejected the lay

witness testimony in part because it was “not consistent with the preponderance of

the objective medical evidence[.]” This is a germane reason for rejecting the

testimony.

      6.     Campbell’s argument that the ALJ’s Residual Functional Capacity

(RFC) determination was erroneous is predicated on his arguments that the ALJ

erred by discounting his testimony and the lay witness testimony. Because we

conclude the ALJ properly discounted that testimony, we conclude Campbell has

not shown that the ALJ’s RFC determination was not supported by substantial

evidence.

      7.     Finally, Campbell argues the ALJ failed to comply with Social

Security Ruling 82-62, and therefore erred by concluding Campbell could perform

his past relevant work as a personnel clerk. We disagree. The ALJ inquired into


                                         7
Campbell’s past relevant work with both Campbell and the vocational expert. The

vocational expert testified that Campbell’s past relevant work was equivalent to

personnel clerk listed in section 209.362–026 of the Dictionary of Occupational

Titles. The ALJ posed a hypothetical to the vocational expert that matched the

ALJ’s RFC finding, and the vocational expert testified that an individual with that

RFC could perform the work of a personnel clerk as it is generally performed in

the national economy. The ALJ’s conclusion that Campbell could perform his past

relevant work as a personnel clerk as it is generally performed in the national

economy was supported by citation to the vocational expert’s testimony and the

Dictionary of Occupational Titles.

      AFFIRMED.




                                          8